Citation Nr: 0709375	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-02 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection of the cause of the 
veteran's death under 
38 U.S.C. § 1310.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under 
38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (the RO).

Procedural history

The veteran served on active duty from December 1941 to 
September 1945.  Service in North Africa, Sicily and Normandy 
during World War II is indicated by the evidence of record.  
Award of the Combat Infantry Badge is also evidenced of 
record.  The veteran died in July 2003.  The appellant is the 
veteran's surviving spouse.

The appellant's August 2003 claim pertaining to entitlement 
to service connection for cause of death under 38 U.S.C. § 
1310 was denied in a February rating decision.  The 
appellant's claim pertaining to entitlement to DIC under 38 
U.S.C. § 1318 was denied in a December 2004 rating decision.  
The appellant disagreed with both rating decisions and timely 
appealed.

The appellant's motion to advance this matter on the Board's 
docket was granted by a Deputy Vice Chairman in March 2007.

Issue not on appeal

In a November 2006 rating decision, the RO denied the 
appellant's claim for DIC under 38 U.S.C. § 1151.  To the 
Board's knowledge, the appellant has not disagreed with that 
rating decision, and thus the § 1151 issue is not in 
appellate status.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 
(2006).  



FINDINGS OF FACT

1. The veteran, who served on active duty from December 1941 
to September 1945, died in July 2003 at the age of 84 due to 
pneumonia and dementia.

2. Service connection for hearing loss, evaluated as 100 
percent disabling effective January 1995, was in effect at 
the time of the veteran's death. 

3. The preponderance of the medical and other evidence of 
record is against a finding that a service-connected 
disability caused or contributed to the cause of the 
veteran's death.


CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2006).

2. The appellant's claim for entitlement to DIC benefits 
under the provisions of 
38 U.S.C. § 1318 must be denied based on lack of legal merit.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2006); 
Sabonis v. Brown, 
6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to service connection of the 
veteran's cause of death under 38 U.S.C. § 1310 and 
alternatively entitlement to DIC under 38 U.S.C. 
§ 1318.  Essentially, she contends that the veteran's hearing 
loss contributed to his death because it purportedly reduced 
his will to live and because it allegedly compromised his 
health care, because he could not understand medical 
treatment directions.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, and for reasons expressed immediately 
below, the Board has concluded that the notice requirements 
of the VCAA have been satisfied with respect to the issues on 
appeal.  

The appellant was informed in an October VCAA letter that to 
establish entitlement to DIC, the evidence must establish 
that:
        
medical evidence showing that the veteran's service 
connected conditions caused or contributed to the 
veteran's death; 

the veteran was continuously rated totally disabled 
due to service connected conditions for at least 10 
years before death;

the appellant is the unmarried surviving spouse of 
the veteran.

See the October 2003 VCAA letter, page 1.

The appellant was informed in a January 2005 VCAA letter 
that VA would obtain records such as records held by 
Federal agencies, including service records and VA 
medical records, and that VA would assist in obtaining a 
medical opinion if it was deemed necessary to 
substantiate her claim.

The appellant was further informed in the January 2005 
letter that VA would, on the appellant's behalf, attempt 
to obtain relevant records not held by a Federal agency, 
to include employment records and private medical 
records, so long as she provided sufficient information 
and permission to allow VA to obtain them.  

In the January 2005 VCAA letter, the appellant was 
informed that if she had any other evidence or 
information she thought would support her claim to 
please let VA know.  The appellant was essentially asked 
to "give us everything you've got", in compliance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, regarding cause of death, the first two 
elements, (1) veteran status and (2) the veteran's death are 
not at issue.  The appellant's claim of entitlement to 
service connection was denied based on element (3), a 
connection between the veteran's service connected disability 
and the cause of death.  As explained above, the appellant 
has received proper VCAA notice as to her obligations, and 
those of VA, with respect to that crucial element.  

Notice requirements regarding elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of the appellant's claim of entitlement to service 
connection.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  Moreover, degree of 
disability does not apply in a cause of death claim.

For those reasons, the Board finds that the veteran has 
received proper notice in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records, reports of VA 
medical examinations and VA medical treatment of the veteran, 
and records of private medical treatment, which will be 
discussed below.  Importantly, the appellant has not 
requested that any other records be obtained, nor has she or 
her representative claimed that any other records exist which 
may bear on the issue at hand. 

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the appellant's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  Particularly, the Board notes that the appellant 
chose in her VA Form 9 not to seek a hearing before the 
Board..

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

The Board must address two separate but related issues which 
are before it on appeal: (1) entitlement to service 
connection for the cause of the veteran's death under the 
provisions of 38 U.S.C. § 1310 and (2) entitlement to DIC 
under 38 U.S.C. § 1318.  In essence, these laws, which are 
set out immediately below, provide separate methods of 
obtaining VA death benefits.  See, in general, Green v. 
Brown, 10 Vet. App. 111, 114-5 (1997).

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002). Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Service connection - cause of death

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- 
connected disability caused substantially or materially 
contributed to cause death.  A service-connected disability 
is one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2006).

DIC under 38 U.S.C. § 1318

In general, under 38 U.S.C. § 1318, VA death benefits may be 
paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of non-service-connected causes, if 
the veteran's death was not the result of his or her own 
willful misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999. 38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2006).

The Board observes that in August 2001, prior to the 
veteran's death and the appellant's claim for DIC benefits, 
VA temporarily suspended the adjudication of claims for DIC 
benefits under the provisions of 38 U.S.C. § 1318 where a 
veteran was not rated totally disabled for a continuous 
period of at least ten years prior to death in response to 
the decision of the United States Court of Appeals for the 
Federal Circuit in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) [NOVA I], as such cases might involve 
"hypothetical entitlement."  The stay was to remain in effect 
pending completion of VA rulemaking specified by the Federal 
Circuit.

Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
[NOVA II].  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I, directing VA to process all DIC 
claims, including "hypothetical entitlement" claims. 
Crucially, in NOVA II the Federal Circuit held that VA could 
properly construe the "entitle to receive" language of 38 
U.S.C. 
§ 1318 to bar the filing of new claims, i.e., "hypothetical 
entitlement" claims, in which no claim was filed during the 
veteran's lifetime or where a claim had been denied and was 
not subject to reopening.

Factual background

A short review of the relevant facts is in order.  The 
veteran served in the U.S. Army from December 1941 to 
September 1945.  He was a veteran of combat who served in the 
North African campaign, the invasion of Sicily and landed in 
Normandy in the European Theater of World War II.  The 
veteran was service connected for bilateral hearing loss with 
tinnitus, evaluated as 100 percent disabling under Diagnostic 
Code 6100, effective from January 11, 1995 until his death in 
July 2003 at the age of 84.  

The veteran and the appellant were married in July 1955, and 
there is no evidence of record that the appellant has 
remarried.  

The record includes the certificate of death of the veteran, 
which lists pneumonia and dementia as the causes of death.  
Hearing loss/tinnitus is not mentioned.

1. Entitlement to service connection of the cause of the 
veteran's death.

Analysis

The Board initially notes in passing that in addition to 
hearing loss with tinnitus, the veteran was also service 
connected for a mild skin disorder of the feet 
(trichophytoisi tinea), rated noncompensably disabling from 
February 23, 1947.  The appellant does not contend, and the 
evidence of record does not even remotely suggest, that this 
had anything whatsoever to do with his death. 

The appellant does not contend that the veteran's hearing 
loss was the cause of death.  Rather, she contends that the 
total loss of hearing reduced his will to live and made it 
difficult for him to understand medical treatment directions, 
and thus contributed to his death.  After a careful review of 
the record and for the reasons and bases expressed below, the 
Board finds that a preponderance of the evidence does not 
support the appellant's contention that the veteran's 
service-connected hearing loss contributed to his death, 
which according to the objective medical evidence was caused 
by pneumonia and dementia.

In order to establish service connection for death on a 
secondary basis, there must be: (1) evidence of death; (2) 
evidence of a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disability and the veteran's death.  Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999).  It is obvious that the first two 
elements have been met.  The Board's discussion will 
therefore focus on the third element, medical nexus between 
the veteran's service-connected hearing loss disability and 
his death.

As was noted above, the death certificate indicated that the 
veteran's death at age 84 was due to pneumonia and dementia.  
Hearing loss/tinnitus was not listed as in any way causing or 
contributing to the cause of death.  Moreover, there is no 
suggestion in any of the medical records that the service-
connected hearing loss was a factor in the veteran's fatal 
pneumonia or organic mental condition.

Although a great number of medical records have been 
submitted chronicling the veteran's care for various 
conditions by VA and private providers, there is of record 
only one competent medical opinion that amplifies the death 
certificate's reasons for veteran's death.  J.H., M.D., the 
veteran's private physician, noted in a letter dated January 
26, 2004:

[The veteran] had become increasingly debilitated 
and dependent in the last number of years.  
Initially this began with increasing difficulty 
with hearing and then in the last four to five 
years his overall health had significantly declined 
and he had become increasingly and then totally 
dependent on his wife for his care.

The patient's health declined to the point that he 
had to be institutionalized and required round-the-
clock care, all of this had been provided prior to 
institutionalization by the patient's wife.  The 
patient has subsequently died due to his 
progressive medical decline and medical problems 
and advanced age.

The Board observes that this opinion appears to be congruent 
with the medical evidence of record.  That is, the veteran's 
hearing deteriorated (as recognized by VA in the April 1995 
rating decision which granted a 100 percent evaluation 
effective from January 1, 1995.  Interestingly, a medical 
statement from Dr. J.H. which was submitted by the veteran in 
February 1995 indicated that "Otherwise the patient is doing 
well.  No present complaints other than his hearing."  It 
appears that the veteran's physical health and cognitive 
abilities declined starting in the late 1990's.  

There is no suggestion in the objective medical records that 
the veteran's hearing loss caused his physical and mental 
deterioration.

The record includes nursing treatment notes for the period 
that the veteran was institutionalized just prior to his 
death.  Notes from March 2003 indicate that the appellant 
related to VA medical personnel that the veteran had suffered 
"three strokes."  Records also indicate a concern that the 
veteran's weight loss was greater than expected, that he was 
being treated for glaucoma, and there were impressions of 
chronic airflow disease and left lung infiltrate caudaily.  
One note dated May 2002 indicated that "generalized 
osteoporosis" with "mild disc height deterioration at 
several upper thoracic levels."  Nursing notes also describe 
the veteran while he was institutionalized.

A note dated May 16, 2003 indicates that:

[The veteran] was in a wheelchair in the hall, 
propelling himself independently using his feet.  
He is a fall risk . ...  [The veteran] responded to 
his name and said to Writer "your (sic) visiting 
everybody."  He was calm, spoke softly and showed 
no signs of the distress and agitation exhibited on 
the first day of . . . admission.

A note dated July 2003 indicates that:

[The veteran] was sitting in the TV room with many 
other residents.  He was sitting quietly, no 
agitation, no participation.  He was clean, well-
groomed, good smelling, dressed in street clothes, 
eyeglasses in place.  He is frail in appearance, 
flat affect.  He was confused when engaged in 
conversation, meaningful responses did not occur.

In sum, it appears, as indicated by Dr. J.H., that the 84 
year-old veteran's health had been steadily declining for 
several years prior to his death due to general physical and 
mental deterioration.  The only references in the medical 
records to the veteran's hearing loss are acknowledgements 
that he suffered from hearing loss.  There is not one medical 
record in evidence which indicates that the veteran's hearing 
loss was the cause of depression or "loss of will to live" 
as alleged by the appellant.  Indeed, there is nothing in the 
record indicating that prior to his death the veteran told or 
indicated to any health care provider that he had lost the 
will to live, or that his hearing made his life too difficult 
to live. 

With respect to the appellant's other contention, to the 
effect that the veteran's hearing loss rendered him incapable 
of participating in his own care, there is no objective 
evidence of this in the record.  The medical evidence, 
although indicating that the veteran had significant 
cognitive difficulties due to non service-connected dementia, 
does not indicate that this condition, let alone the service-
connected hearing loss, interfered with his medical 
treatment.

The only evidence of a relationship between the veteran's 
cause of death and his service-connected disability emanates 
from the appellant herself.  The Board notes however, that it 
is now well settled that lay persons, such as the appellant, 
are not competent to comment on the proper diagnosis, date of 
onset or cause of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]; see also Voerth v. West, 
13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].  
Accordingly, element (3), medical nexus, is not met and the 
claim fails on that basis. 

In short, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  The benefit sought on 
appeal is accordingly denied.  

In so concluding, the Board in no way intends to minimize the 
veteran's sacrifices during World War II, or the appellant's 
sincerity in pursuing her claim.  However, the Board is 
obligated to decide cases based on the evidence before it.  
See Harvey v. Brown, 6 Vet. App. 416, 425 (1994) [the Board 
is bound by the law and is without authority to grant 
benefits on an equitable basis].



2. Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C. 
§ 1318.

Analysis

As noted above, entitlement to DIC under 38 U.S.C. § 1318 may 
be established if the veteran was rated by VA as totally 
disabled for a continuous period of at least 10 years 
immediately preceding death or if the veteran was 
continuously rated totally disabled from the date of release 
from service and for a period of not less than five years 
prior to his death.  

The veteran was not continuously rated totally disabled from 
the date of his release from service in 1945; a 100 percent 
rating was assigned 40 years later.  In addition, the veteran 
was not totally disabled for a continuous period of at least 
10 years immediately preceding death; he was rated 100 
percent disabled effective January 11, 1995 and died about 8 
years later.  Accordingly, the veteran does not meet the 
pertinent requirements of law.  

[The Board notes that the veteran was not a former prisoner 
of war, so the provisions of 38 U.S.C. § 1318(b)(3) are 
inapplicable.]

The Board must also address the question of whether the 
veteran was "entitled to receive" compensation for service- 
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  See NOVA II, supra.  According 
to the only subsection of 38 C.F.R. § 3.22 potentially 
applicable in this case (because the other subsections of the 
regulation involve other circumstances inapplicable here such 
as the withholding or waiver of payment), "entitled to 
receive" means that, at the time of death, the veteran had 
service-connected disability rated totally disabling by VA 
but was not receiving compensation because the veteran had 
applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of disability 
evaluation or effective date.  See 38 C.F.R. § 3.22(b)(3) 
(2006).

The record shows that the veteran filed a claim for an 
increased rating for his service-connected hearing loss with 
tinnitus in January 1995, after having no contact with VA for 
decades.  His claim was quickly acted upon by the RO, which 
in an April 1995 decision granted a 100 percent rating, 
effective January 1995.


The appellant has made no argument that any rating decision 
for the veteran's service-connected disabilities was clearly 
and unmistakably erroneous.  Nor has she argued that VA 
failed to adjudicate any claim by the veteran that could 
serve as the basis for the award of compensation under 38 
U.S.C.A. § 1318.  Because there is no specific contention in 
the record that any particular rating decision is clearly and 
unmistakably erroneous, 38 C.F.R. § 3.22(b)(3)(2006) is not 
relevant to the appellant's case.

Because the law, and not the facts, is dispositive of this 
matter, the appellant has failed to state a claim upon which 
relief may be granted, and, as a matter of law, her claim for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 must 
be denied. See Sabonis v. Brown, 6 Vet. App. 426 (1994).




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection of the veteran's cause of 
death is denied.

Entitlement to Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1318 is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


